DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 and 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not anticipate or render obvious the combination set for the in the independent claims. Specifically, the prior does not teach a distribution sheet and a distribution box each formed from a C-channel shaped piece of sheet metal and overlap such that opposing sidewalls of the distribution sheet extend upwardly from a distribution sheet base toward a top surface of the distributor box cover and are installed between and vertically overlap opposing sidewalls of the distributor box cover. Hartfield et al. (U.S. Patent No. 5,588,596), considered the closest prior art, teaches providing a distributor box and distributor sheet, however they are not formed of C-channel sheet metal that overlap as described above. The prior art fails to render this obvious and thus the claims are allowable over the prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY E ARANT/Examiner, Art Unit 3763